Dawson, J.
(dissenting) : In the case of In re Terrill, supra, it was said:
“The opening, holding and adjournment of court are the exercise of judicial power, to be performed by the court. To perform the functions of a court, the presence of the officers constituting the court is necessary, and they must be present at the time and place appointed by law.” (p. 31.)
(See, also, The State, ex rel. Barber, v. McBain, 102 Wis. 431.)
It was conceded in the oral argument that the judge was not in the court room at the time court was adjourned, and some doubt was expressed as to whether he was even in the county.
I think we should adhere to the old rule that the personal presence of the judge is requisite to a valid adjournment of court, except under the circumstances expressly covered by the statute. '
Johnston, C. J., and Marshall, J., join in the dissent.